Citation Nr: 0025542	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This appeal arose from an August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 1999, the veteran testified at a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) sitting in Jackson, Mississippi.  In August 
1999, this case was remanded by the Board for additional 
development.  In May 2000, the veteran was informed through a 
supplemental statement of the case of the continued denial of 
his claim.



FINDING OF FACT

The veteran's hypertension is manifested by systolic readings 
on average of less than 200, diastolic readings on average of 
less than 110, and METS of 7, with no evidence of dyspnea, 
fatigue, angina, dizziness or syncope and no confirmed 
evidence of cardiac hypertrophy or dilatation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Codes 7007, 7101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evidence of record indicates that the veteran has been 
service-connected for hypertension since 1977; at that time, 
the disorder was assigned a noncompensable evaluation.  The 
disability evaluation was increased to 10 percent, effective 
May 1989.

A VA examination of the veteran was performed in August 1998.  
His blood pressure was 134/97.  He reported shortness of 
breath and chest pain (which occurred if his blood pressure 
was high or when he was short of breath).  He stated that he 
experienced dizziness, lightheadedness and diaphoresis.  
There was no history of a myocardial infarction.  The 
physical examination noted that his heart size was normal by 
auscultation and x-ray.  He reported that his self-monitored 
blood pressure was 158/120, 160/118, 162/113 and 185/109.  A 
check done at the time of this examination noted that his 
blood pressure was 134/97 and 160/100.  There were no 
indications of murmur, thrill or congestive heart failure.  
An EKG was within normal limits.

VA outpatient treatment records indicated that between April 
8 and June 30, 1998, the veteran's blood pressure ranged from 
136-148/86-102.  In January 1999, he submitted a notice of 
disagreement, which included a report of blood pressure 
readings that he obtained at home between January 17 and 21, 
1999.  These readings ranged between 141-160/81-113.

The veteran testified before a member of the Board in June 
1999.  He indicated that he could not get a job because of 
his hypertension.  He stated that he had left his last job as 
a security guard at a school because he had had to take off a 
lot of time for VA appointments.  He also said that the 
children upset him, which caused his blood pressure to 
increase.  He said that he could tell when his blood pressure 
was up, because he would get dizzy and his vision would dim.

A December 1998 addendum to the August 1998 VA examination 
was added to the record.  This noted that he had been seen in 
August 1998 for the evaluation of worsening hypertension with 
heart disease with complaints of chest pain and shortness of 
breath with exertion associated with dizziness and 
diaphoresis.  His blood pressure was 158/120 and 160/118; a 
re-check showed that it was 134/97 and 160/100.  It was 
commented that his hypertension was under poor control.

The veteran was seen by VA on an outpatient basis between 
June 1998 and July 1999.  On June 30, 1998, his blood 
pressure was 146/98 and 136/94 and the assessment was of 
stable blood pressure.  On September 21, 1998 his pressure 
was noted to be 148/92; he complained of chest pain on and 
off over the years, which was located substernally and was 
nonradiating.  It was not associated with diaphoresis, nausea 
or dyspnea.  He would have this pain on exertion, when supine 
or when upset.  When he had the discomfort while supine, 
sitting up would provide relief.  His blood pressure was 
136/90 on the right and 140/92 on the left.  On December 22, 
1998, a Bruce Protocol was conducted, which was within normal 
limits.  His METs were 13, and there was no evidence of 
angina or arrhythmias.  An EKG was normal.  On March 24, 
1999, his blood pressure was 148/88 and an EKG was normal.  
The following day, his heart displayed a regular rate and 
rhythm, without murmurs, rubs or lift.  His blood pressure 
was 140/90.  On July 8, 1999, his blood pressure was 118/78.

The veteran was afforded an extensive examination by VA in 
February 2000.  The record was noted to contain a January 13, 
1998 echocardiogram report, which had shown left ventricular 
concentric hypertrophy, as well as a moderately hypertrophied 
septum base.  This was suggestive of borderline diastolic 
dysfunction.  There was a trace of mitral regurgitation and 
1+ tricuspid regurgitation.  He indicated that he monitored 
his blood pressure at home and that the systolic readings 
would range between the 140's to the 160's, while the 
diastolic would range between 95 and 128.  He also complained 
of chest pain, which was occasionally severe.  This pain felt 
like a "tightness," which was retrosternal and associated 
with "fluttering."  It was also sometimes associated with 
diaphoresis and shortness of breath, but was without nausea.  
A machine reading noted that his blood pressure was 180/100 
on the right and 152/94 on the left.  Manual readings were as 
follows:  140/100 (supine); 150/110 (sitting); and 150/106 
(standing).  A repeat reading while standing was 150/106.  
The cardiovascular examination noted a regular rate and 
rhythm, a normal S1 and S2, with no evidence of murmurs, rubs 
or gallops.  There was no lower extremity edema.  An EKG and 
a chest x-ray were reported to be normal.  An ETT conducted 
in April 2000, revealed METS of 7, with no arrhythmias.  The 
conclusion noted that this was a submaximal test (limited by 
complaints of low back pain).  An EKG was negative for 
exercise-induced myocardial ischemia at the workload 
achieved.  The diagnosis was hypertension with prior abnormal 
echocardiogram and chest pain.

According to the applicable criteria, a 10 percent evaluation 
is warranted for hypertensive vascular disease manifested by 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  38 C.F.R. Part 4, Code 
7101 (1999).

A 10 percent evaluation is warranted for hypertensive heart 
disease manifested by workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent evaluation requires workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or x-ray.  38 C.F.R. Part 4, Code 7007 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the veteran's 
service-connected hypertension is not warranted.  The 
objective evidence of record does not indicate that the 
veteran's high blood pressure is manifested by diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  While the most recent VA 
examination did show one diastolic reading of 110, a review 
of the pertinent evidence does not demonstrate that his 
diastolic pressure is predominantly 110 or more; nor does 
that evidence indicate that his systolic readings have 
reached or exceeded 200.  Therefore, it is determined that 
entitlement to a 20 percent disability evaluation pursuant to 
38 C.F.R. Part 4, Code 7101 is not justified.  Nor is a 30 
percent evaluation warranted under 38 C.F.R. Part 4, Code 
7007.  While the last ETT examination showed METs of 7, there 
is no indication that it resulted in dyspnea, fatigue, 
angina, dizziness, or syncope.  Moreover, while an 
echocardiogram conducted in January 1998 had suggested the 
presence of cardiac hypertrophy, this finding was not 
subsequently confirmed by additional testing.  EKG and chest 
x-rays conducted as part of the February 2000 VA examination 
found no evidence of cardiac hypertrophy or dilatation.  In 
fact, these tests were within normal limits.  As a 
consequence, it is found that an increased evaluation is not 
warranted for hypertensive heart disease pursuant to 
38 C.F.R. Part 4, 7007.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hypertension.



ORDER

An increased evaluation for the service-connected 
hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

